PER CURIAM.
The trial court’s summary denial of appellant’s Motion for Correction of Sentence, based upon his assertion that the sentence violated the plea agreement, is AFFIRMED. The trial court has attached to its order the transcripts of the plea and sentencing hearings, which conclusively show that appellant is entitled to no relief. Appellant may not in the future assert this ground in a motion for post-conviction relief under Fla.R.Crim.P. 3.850.
THOMPSON, ZEHMER and BAR-FIELD, JJ., concur.